 

   

   

Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20°- Page 1 of 20
gi~, DISTRICT COURT OF linARYLAND FOR Baltimore ou “more County District Court - Towson
; 7S, f_ LOCATED AT (COURT ADDRESS) Cc | UNTTAPPLICATION SND AFEID “
E ; IN SUPPORT OF JUDGMENT

   

oy ‘ f {| 1 Rolling Crossroads
ta \. Catonsville, MD 21228

 

 

 

 

 

 

 

Ix] $5,000 or under Lover $5,000 Hover $10,000

Clerk: Please docket this case in an action of _] contract [X] tort
_lreplevin [_]detinue [_] bad faith insurance claim

} The particulars of this case are:

See attached

 

 

 

 

 

 

 

 

prowess we =o
0
c D-08-CV-20-035983
ay 7 ’
fo PARTIES
ff Plaintit®
ADISA MODUPE
21 Compass Rd
, Middle River, Maryland 21220 J ,
rd Oo —_ VS.
P Defendant(s): Serve by:

' HUNTER WARFIELD INC. C/O Ray Sherbill or Oi Certified
David Kay 7600 Wisconsin Ave Bethesda; MD 20814 fq Private
SERVE: CSC-Lawyers Incorporating Service Co. cance
7 St. Paul Street, Suite 820, Baltimore,MD 21202 gus’

> Serve by:

“ OO Certified

Mail
0 Private
Process
OD Constable
; (0 Sheriff
3 Serve by:
, C1 Certified
Mail
O Private
Process
O Constable
CO Sheriff
4. . Serve by:
(1D Certified
Mail
0 Private
Process
‘ L] Constable
ee Sheriff
ATTORNEYS

) For Plaintiff- Name, Address, Telephone Number & Code

i Phillip Chalker

217 N. Charles St. FL 2, Baltimore, MD 21201
k 443-961-7345

 

ime ,

C1 Defendant(s) __

; . ae : 5 ~_ Name ; :
84 No defendant is in the military service. The facts supporting this statement are: Defendant is a business

(See Continuation Sheet)

The plaintiff claims $ 1,000 , plus interest of $ ;

interest at the [X] legal rate[_]contractual rate calculated at

from to ( days x $

per day) and attorney's fees of $ plus court costs.

L] Return of the property and damages of $
for its detention in an action of replevin.

Return of the property, or its value, plus damages of
for its detention in action of detinue.

%,

 

 

 

L] Other:
and demands judgment for relief.
/s/ Phillip Chalker 1412161047
Signature of Plaintift/Attomey/Attorney Code CPF ID No.

Printed Name: Phillip Chalker
Address: 217 N. Charles St. FL 2, Baltimore, MD 21201

Telephone Number: 443-961-7345
Fax: 667-303-3384

E-mail: philltp@attorneychalker.com

 

 

 

MILITARY SERVICE AFFIDAVIT

is/are in the military service.

 

Specific facts must be given for the Court to conclude that each Defendant who is a natural person ts not in the military.

 

L] 1 am unable to determine whether or not any defendant is in military service. . . .
Thereby declare or affirm under the penalties of perjury that the facts and matters set forth in the aforegoing Affidavit are true and correct to

the best of my knowledge, information, and belief.
10/27/2020

/s/ Phillip Chalker

 

 

Date

Signature of Affiant

 

APPLICATION AND AFFIDAVIT IN SUPPORT OF JUDGMENT (See Plaintiff Notice on Back Page)

Attached hereto are the indicated documents which contain sufficient detail as to liability and damage to apprise the defendant clearly of the
claim against the defendant, including the amount of any interest claimed.
[_] Properly authenticated copy of any note, security agreement upon which claim is based Itemized statement of account LJ Interest worksheet

(4 Vouchers CJ Check (JOther written document [1

Verified itemized repair bill or estimate

 

 

i HEREBY CERTIFY: That Iam the plaintiff O
to the matters stated in this Complaint, wh
plaintiff the sum set forth in the Complaint.

of the plaintiff herein and am competent to testify

ich are made on my personal knowledge; that there is justly due and owing by the defendant to the

I solemnly affirm under the penalties of perjury and upon personal knowledge that the contents of the above Complaint are true and I am

competent to testify to these matters.

 

 

Date
DC-CV-O01 (front) (Rev. 12/2018)

Signature of Affiant
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 2 of 30

NOTICE TO DEFENDANT

Before Trial

if you agree that you owe the plaintiff the amount claimed, you may contact the plaintiff (or plaintiff's attorney) before
the trial date to arrange payment. If you wish io contest the claim, you should notify the clerk's office by filing a Notice
of Intent to Defend (located at the bottom of your summons). The case will be set for trial. If you wish to have your
witnesses appear at trial, you should contact the clerk's office at least two weeks before the trial date to request subpoenas,
and you should bring to court on the trial date any evidence you want the court to consider. If you do nothing, a judgment
could be entered against you.

If Judgment is Entered Against You (If You Lose)
if YOU DISAGREE WITH THE COURT'S RULING, you may:

1. APPEAL to the circuit court, by filing a Notice of Appeal in the District Court within 30 days after the entry of
-judgment._You will have to pay a filing fee (see Guide to Appeal Fees, DCA-109A), unless the
court determines that you are indigent. If the amount of the claim, not couriting court costs, interest,
and attorney's fees, is:
© more than $5,006, you will also have to order and pay for a transcript of the District Court trial
record, by contacting the District Court clerk's office (see Transcripts & Recordings Brochure, DCA-027BR).

& $5,000 or less, you will have a new trial in the circuit court.

On your trial date you should bring with you any evidence that you want the court to consider.

2. Filea MOTION FOR A NEW TRIAL within 10 days after the entry of judgment, stating your reasons clearly. If
the court denies your motion, you may still file an appeal; if the court grants your motion,
you must appear in the District Court for a new trial. -

3. Filea MOTION TO ALTER OR AMEND THE JUDGMENT within 10 days after entry of judgment.
4. Filea MOTION TO REVISE GR VACATE THE JUDGMENT within 30 days after entry of judgment.
IF YOU DECIDE NOT TO APPEAL AND NOT TO FILE ONE OF THE ABOVE MOTIONS, you may contact the

plaintiff or plaintiff's attorney to arrange to pay the amount owed. If you do not pay the amount owed, the plaintiff or
plaintutf's attorney may initiate further proceedings to enforce the judgment, including:
1. Interrogatories: You must answer these written questions about your income and assets in writing

under penalties of perjury.
Orai Examination: You must appear in court to testify in response to questions about your assets and income.

2 oN

3. Writ of Execution: The court may issue a writ requiring the sale or seizure of any of your possessions except,
with some exceptions, property that is exempt from execution. The exemptions are explained in detail on the
reverse side of the Writ of Execuition form, DC-CV-040. Further, the court could order you to pay additional
expenses such as towing, moving, storage fees, advertising costs, and auctioneer's fees incurred in executing the
Writ.

4. Garnishment of Property: The court may issue a writ ordering a bank or other agent to hold your
assets until further court proceedings.

5. Garnishment of Wages: The court may issue a writ ordering your employer to withhold a portion of
your wages to pay your debt. The law provides certain exemptions from garnishment.

i you have any questions, you should consult an attorney. The clerk of the court is not permitied to give you legal
advice. Viore information can be found in court brochures located in the clerk's office or online at:
http://www.mdcourts.gov/district/pubiic_brochures.html.

NOTICE TO PLAINTIFF

REQUESTING A JUDGMENT BY AFFIDAVIT OR DEFAULT:
Federal Law requires the filing of a military service afiidavit. Information about the Servicemembers Civil Relief Act and
the required affidavit can be found on the court's website at: http://mdcourts.gov/reference/scra.htm].

AFTER THE COURT ENTERS A JUUGMENT:
i. {fthe court enters a judgment for a sum certain, you have the right to file for a lien on real property.

2. Ifyou disagree with the outcome of the case, you have the same post-trial rights as the defendant does:
you may file an Appeal, a Motion for New Trial, a Motion to Alter or Amend the Judgement or a Motion to Revise or
Vacate the Judgment. See above for further information concerning these rights.

DC-CV-061 (back) (Rev. 12/2018)

 
Case 1:20-cv-03772-GLR

ADISA MODUPE,
21 Compass Rd
Middle River, Maryland 21220

Plaintiff,

WwW
Ve

FAONTER WARFIELD INC.
C/O Ray Sherbill or David Kay
7600 Wisconsin Ave.

Bethesda, MD 20814

Serve On:

CSC-Lawyers Incorporating
Service Company

7 St. Paul Street, Suite 820

Baltimore, MD 21202
Defendant

Document 1-1 Filed 12/29/20 Page 3 of 30

* IN THE
* DISTRICT COURT FOR
* BALTIMORE COUNTY

* Case No.

CLASS ACTION COMPLAINT

Plaintiff Adisa Modupe (“Modupe”), by and through her undersigned counsel, files this

Complaint and in support of states as follows:

PARTIES

I, Plaintiff, Modupe, is a resident of Baltimore County, Maryland.

No

Defendant, Hunter Warfield is debt collector that is an incorporated business from

Florida, that regularly conducts business in Baltimore County Maryland.

JURISDICTION AND VENUE

wo

This Court has jurisdiction pursuant to 15 U.S.C §1692k(d) because the suit is for a

violation Fair Debt Collection Practices Act.

4, Venue is proper under 28 U.S.C. §1391(b)(2) because a substantial part of the events

giving rise to this action occurred in Maryland. Specifically, Defendant or their agents

 
oD

\D

Oo

(4.

_ (OCA)...

Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 4 of 30

intentionally attempted to collect a debt in Baltimore County, Maryland thereby causing
harm to Plaintiff.

STATEMENT OF FACTS
Modupe signed a residentiai lease on April 1, 2017 with Owings Chase Apartments, LLC
She paid a security deposit of $100.
The lease provides that “Unless a party is seeking exemplary, punitive, or sentimental or
personal-injury damages, the prevailing party may recover from the non-prevailing party
aitorneys’ fees and all other litigation costs.” Ex. 1.
Modupe has since moved out of and terminated her tenancy at Owings Chase
Apartments.

COUNT I
MPD Code Anne. Comm Law §14-201 et seq.

Plaintiff incorporates the previous paragraphs into Count I.

The Maryland Consumer Debt Collection Act (MCDCA) states debt collectors cannot
“claim, attempt, or threaten to enforce a right with knowledge that the right does not exist.”
MD Code Anne. Comm Law §14202(8).

Further it is a violation of the MCDCA to violate sections 804 through 812 of the federal!
Fair Debt Collection Practices Act.

15 USC 1692e, which is $807 of the FDCPA prohibits false representation of the character
and amount of a debt.

Defendant is a large national company that regularly collects debts from tenants in
Maryland.

Hunter attempted to collect a debt that it knew did not exist when it attempted to collect

 
ret
Gh

17,

18.

Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 5 of 30

interest of 8 percent on a lease that provided for interest of 18 percent and when State law
limits interest to 5 percent.
15 USC 1692f, which is §808(1) of the FDCPA states “[a] debt collector may not use unfair
or unconscionable means to collect or attempt to collect any debt”, which includes “[t}he
collection of any amount (including any interest, fee, charge, or expense incidental to the
principal obligation) unless such amount is expressly authorized by the agreement creating
the debt or permitted by iaw.”
Defendant attempted to ccilect usurious interest.
As the direct and proximate result of Defendant’s action, the Plaintiff has suffered
economic injury.
COUNT I

Far Debt Collection Practices Act
Plaintiff incorporates the previous paragraphs into Count II.
15 USC 1692e, which is 6307 of the FDCPA prohibits false representation of the character
and amount of a debt.
Defendant attempted to collect a debt that it knew did not exist when it attempted to collect
interest of 8 percent on a [ease that provided for interest of 18 percent and when state law
limits interest to 5 percent.
15 USC 1692f, which is §808(1) of the FDCPA states “[a] debt collector may not use unfair
or unconscionable means to collect or attempt to collect any debt”, which includes “[t]he
collection of any amount (including any interest, fee, charge, or expense incidental to the
principal obligation) unless such amount is expressly authorized by the agreement creating

the debt or permitted by law.”

 
nN
Cal

Ge
nn

Ww
NO

36
Ue

Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 6 of 30

Defendant attempted to collect usurious interest.
As the direct and proximate result of Defendant’s actions, Plaintiff and the class she seeks
to represent have suffered economic injury.

COUNT IIE
Maryland Consumer Protection Act

Plaintiff incorporates the previous paragraphs into Count ill. :
OCA provided Defendant with a lease that articulated 18 percent interest could be charged
on debts owed by a tenant after termination of the tenancy.

Thereafter Defendant attempted to collect the alleged debt owed.

Defendant attempted io collect a debt that it knew did not exist when it attempted to collect
interest of 8 percent on a iease that provided for interest of 18 percent and when state law
limits interest to 5 percent.

In doing so, Defendant sent Plaintiff written communication concerning the debt.

Md. Code Anne. Comm. Law §13-301(1) states that it unfair, abusive, or deceptive trade
practices to “include any false ... or misleading oral or written statement...or other
representation of any kind which has the capacity, tendency, or effect of deceiving or
misleading consumers.”

A consumer is an actuai or prospective purchaser, lessee, or recipient of consumer goods,
consumer services, consumer realty, or consumer credit Md. Code Anne. Comm. Law §13-
101(c){1).

Consumer realty is reai property primarily used for personal, household, family or
agricultural services. Md. Code Anne. Comm. Law §13-101(d)(1).

All the transactions that occurred between Plaintiff and Defendants are related to consumer

realty.

 
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 7 of 30

Pursuant to Md. Code Anne. Comm Law §13-303 A person may not engage in any unfair,

a2
wy

abusive, or deceptive trade practice in “the sale, lease, rental, loan, or bailment of any
consumer goods, consumer realty, or consumer services;... or the collection of consumer

debts.”

- WHEREFORE, Plaintiff Modupe Adisa respectfully prays for the following relief:

A. That this Court enter judgment for monetary damages in favor of the Plaintiff for
$1,000;
B. That this Court award to the Plaintiff the costs of these proceedings and a

reasonable attorneys’ fee;
C. That this Court order such other and further relief as the nature of this case may

require.

Respectfully Submitted,

Phillip Chalker

CPF: 1412160147

The Law Office of Phillip E. Chaiker
217N. Charles St. FL 2

Baltimore, MD 2120]

Ph: 443-961-7345 Fx: 667-303-3384
phillip@attorneychalker.com

 
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 8 of 30

HUNTER @\WAREIELD

4620 Woodland Corporate Blvd
Tampa, FL 33614
866-494-9902

May 27, 2020

    

$ 4607-F Old Court Rd
2) BALTIMORE, MD 21208

MODUPE ADISA
21 COMPASS RD
MIDDLE RIVER, MD 21220

Enclosed is verification of the debt.

Ag of the date of this letter you owe $816.25. Because of interest at the rate of 8.00%, the amount due on the day you pay may be
greater. Hence, if you pay the amount shown above, an adjustment may be necessary after we receive your check, in which event we

will inform you. Please contact our office for your payoff.

f this dent is not resolved, it may be reported to one or more of the following national credit reporting agencies: Equifax, TransUnion
aid Experian. if your debt is reported to the credit bureaus this could adversely affect your credit.

Should you need to contact me for any reason, | can oe reached by dialing 866-494-9902. Hours of operation Mon — Fri 8am to 55m
EST,

Sincerely,
dunter Wartiela, Inc.

This communication is mace for the limited purpose of responding to your dispute and is NOT an attempt to collect a debt.
See reverse side for important information,
4620 Woodland Corporate Blvd | Tampa, FL 33614

supboriservices@hunterwarfield.com | www.payhwi.com 9350711/VOD/153931

 
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 9 of 30

A aie STATE DEBT COLLECTION LAWS AND/OR THE FAIR CREDIT REPORTING ACT REQUIRE THE FOLLOWING
Ss :

Required by Fair Credit Reporting Act: You have the right to inspect your credit report.

CALIFORNIA: The state Rosenthal Fair Debt Collection Practices Act and the federat Fair Debt Collection Practices Act require that, except uncer
unusual circumstances, collector may not contact you before 8 a.m. or after 9 p.m. They may not harass you by using threats of violence or arresi or
by using obscene language. Collectors may not use false or misleading statements or call you at work if they know or have reason to know that you
may not receive personal calls at work. For the most part, collectors may not tell another person, other than your attorney or spouse, about your
debt. Collectors may contact another person fo confirm your location or enforce a judgment. For more information about debt collection activities, you
may contact the Federal Trade Commission at 1-877-F 7C-HELP or www.fic.gov. Nonprofit credit counseling services may be available in the area.

COLORADO: FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT, SEE www.coag.govicar. A consumer
jas the fight to request in writing that a debt collecicr ar collection agency cease further communication with the consumer. A written request to
cease communication will not prohibit the debi collector or collection agency from taking any further action authorized by law to collect the debt.
Colorado office: Colorado Manager, Inc., Building 3, 80 Garden Center, Ste 3, Broomfield, CO 80020. (303) 920-4763.

L2AHG. Managers can be reached at 1-866-494-9902, Mon.-Fri. 8am to 5pm, EST.

WASSAGHUSSETTS: Send [payments to Hunter Warfield of New England, Inc., 4620 Woodland Corporate Blvd., Tampa, FL 33614. Office hours:
Bam — Som EST. Monday — Friday.

NOTICE OF IMPORTANT RIGHTS:

YOU HAVE THE RIGHT TO MAKE A WRITTEN OR ORAL REQUEST THAT TELEPHONE CALLS REGARDING YOUR DEBT NOT BE MADE AT
YOUR PLACE OF EMPLOYMENT. ANY SUCH ORAL. REQUEST WILL BE VALID FOR TEN DAYS UNLESS YOU PROVIDE WRITTEN
CONFIRMATION OF THE REQUEST POSTMARKED OR DELIVERED WITHIN SEVEN DAYS OF SUCH REQUEST. YOU MAY TERMINATE
THiS REQUEST BY WRITING TO THE DEBT CGLLECGTOR,

WAUNE: ridurs of operation are Mon. - Fri. 8am-b5m, EST. We can be reached at 866-494-9902

nai

 

SOTA: This collection agency is licensed by the Minnesota Department of Commerce.
NORTH CAROLINA: North Carolina Departrnent of insurance Permit Number 4129 and 104133.

EW YORK: In accordance with the Fair Gebt Collection Practices Act, 15 U.S.C. § 1692 et seq., debt collectors are prohibited
ing in abusive, deceptive, and unfair debt collection efforts, including but not limited to: the use or threat of violence, the use
Acne calls made with the intent to annoy, abuse, or harass. If a creditor or debt collector
and federal laws may prevent the following types of income from being taken to pay
security, public assistance (welfare), spousal support including maintenance

bility benefits, workers’ compensation benefits, public or private pensions,

ant grants, federal work study funds, and ninety percent of your wages or salary

 

   

 

from engag
af obscene or orofane language, and repeated |
rf money judgment against you in court
supplemental securtiy incorne (S81), 5
child support, unemployment be
Lenefits, federal student loans, fac
@ last sixty days.

 
 
 
   
  

   
   
  
  

f OF NEW YORIG New York City Department of Consumer Affairs License Number 1197082. Collection manager, Mike Geary, can be
i t 1-816-494-7360, Mion. - Fri. Sar to Hom. EST.

EUSEe: This collection agency is licensed by wie Tennessee Collection Services Board.

  

 

      

uy; required by law, you are hereby notitied ih ‘egative credit report reflecting on your credit record may be submitted to a credit reporting
agency if you fail to fulfill the terms of your credit obligation. We will not submit a negative credit report to a credit reporting agency about this credit
obligation until tne expiration of the time period.

WISCONS4: This collection agency is licensed by the Givision of Banking in the Wisconsin Department of Financial Institutions, www.wdii.org.

 
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 10 of 30

 

 

 

 

 

 

 

P’YWELLAS AT
oom 5 7
‘Villas at 4607 - oa - — - - mo
4607 Old Court Rd Statement Date: Oct 25, 2019
Pikesville, MD 21208
Outstanding Balance: $801.67
Riodupe Adisa Lease: 13910022
21 COMPASS RD Unit: 4608 Debilen Circle D
MMIDDLE RIVER, MD 21221 Move In Date: 04/01/2017
Lease Start Date: 04/01/2019
Lease End Date: 03/31/2020
Notice Given Date: 09/24/2019
Nove Out Date: 10/07/2019
Lease Holders
Name Occupant Type
Modupe Adisa Primary

Outstanding Charges

 

 

Date Description Notes Amount Taxes Total Amount
10/06/2019 Late Fees $14.55 $0.00 $14.55
10/01/2019 Rent $291.00 $0.00 $291.00
09/24/2019 Month ta Month to Month fee for $596.12 $0.00 $596.12
Month June inrough
Sentember.

Total Unpaid Charges: $901.67
Repayment Agreemenis
) Start Date EndDate faymentsDue Payment Amount DueNow Balance

 

 

Villas at 4607

4807 Old Court Rd | Pikesville { MD | 21208

 

 
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 11 of 30

 

 

 

Unapplied Payments / Credits

Amount Taxes

iD Start Date EndDate FPaymentsDue Payment Amount DueNow Balance
Total Repayment Agreement Balance: $0.00
Deposits
Date Description : Amount _ _.
04/01/2017 Security Deposits $100.00
Total Deposits Held: $100.00

Total Amount

 

Total Unapplied Payments / Credits:

$0.00

 

Outstanding Balance:

Villas at 4607

4607 Old Court Rd | Pikesville | MD | 21208

$801.67

 
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 12 of 30

Owings Chase Apartments
APARTMENT LEASE CONTRACT.

(APARTMENT LEASE CONTRACT DECLARATION PAGES
TO Be ATTACHED TO THIS PAGE)

T acknowledge receipt of this
Apartment Lease Contract

-

=e

 

 
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 13 of 30

 

OWINGS CHASE APARTMENTS

 

Date of Apminet Lame Contract: ‘hg LL, 201 ¢

 

 

 

hon
cae

 

 

THISISA BINDING SCCUMENT == READ CAREFULLY BEFORE SIGNING

1

. 1 PARTIES. ‘This Apartment Lease Contract (the “Lease”) is between -yo,
Modu pe Adi sa. , the resident(s)/tcnant(s) (“Resident” or “Tenant”) and Owings Chase
Apartments, owner and lanc’< J (“Landlord”) of the improved residential real estate known as
Owings Chase Apartments. You have agreed ta tent Apartment No“le0?-Dat
Debler Circle. the * “S periment’) for use as a private residence only. The terms “Resident”,

7 Tenant,” “you” and “your” refer to all residents listed above. The terms “Landlord”, “we,” “us,” or
“out” refer to the landlord/owner listed above. The premises you are tenting will be tade available
to you in a condition pexmitiing icbitation, with reasonable safety.
- . oe ; 7 },
2. OCCUPANTS, The Apartment will abe. occupiéd only by you and (4st all other
“Deenpants” not signing the Lease): 7

 

 

 

Name Age Sex Relationship to Leasee ;
Michoe! Adisg, . 4 Son
Soseph  Adisa, M Son
emmanuel Waa mm san

Age, Sex and Relationship informat!

   

is required for identification purposes only)

a

 

 
 

No one else may occupy the Ape tment, Persons not listed above must not stay in the Apartment for
more than fifteen (15) consecutive days without our prior written consent, and may stay in the
Apartment no more than twice that raany days during the Lease tetm.

3. LEASE Pepa The initial term of the Lease begins on the [St day of Apel 201 +
and ends at midnight the" das of Nc ZO\S __, (the “Lease Term”).

This Lease will automwtically renew on a yearly renewal unless either patty gives at
feast sixty (60) days (the “Advance Notice Deadline”) written notice of termination or intent
to move out aa tequired by Fas agtaph 35, Please teview Paragraph 35 pertaining to Rent
Increases and Lease Contact £

 

   

    

€
faa
3
%&
G
%

4, SECURITY DEPOSIT. A security deposit in the amount of $.100,00_, is being
held in escrow for you.
.
This Lease will constiture your receipt for the security deposit. Your security deposit will be
deposited and held in an inte erest-bearing account in a federally insured banking institution. See
Paragraphs 40 and 41 for security deposit eerurn information.

 
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 14 of 30

‘ews!

   
  

1cRGES, You will pay $1240.00 _ per month for rent and charges,
ved,

5. RENT ANE} <1:
payable in advance and. withovt

 

 
 

You are taking possessi:.. of che Apartment on |. 20%, Your first payment in the amount
of $124). 00 shall covet the p= am the date you take possession through the end of that month.

a

Caereafter, you must pay vars rect on ot before the first (1"} day of each month (the “due date”) you
zeside in the Apartment for ¢ ion of the Lease, including all extensions, with no grace period.
Payment by cash is not accep “ca must not withhold or offset rent unless authotized by statute.

- - We e ‘may, at out option, sequiz time that you pay-all rent and other sums by-certified or.cashiet’s
vy check rather than multiple checks. If you do not pay all sent on
oath (grace period), you will pay a late charge of five percent
43 patagraph. You will also pay a charge of all applicable court
ceptable payment prior to the fifth (5th) day of the month. In
vou will pay a charge of thirty-eight dollars ($38.00) in addition
il subsequent payments by certified or cashier's check or money
, you wil be in default, and all temedies under the Lease will be
authorized, All sums of ror ner chatges, including payments for court fees and/or repairs,

zequited to be paid by you ts usc 35 suy other petsons under the terms of this Lease, whether or not
vee same is designated as “cent; 73 ‘eeditional rent,” will be deemed to be rent and will be collectible
3 such, /

 
  
    
  
   
    
  
  
    
  
   

 

et before the fifth (sy day ‘
{3.0%} of the monthly rent
und legal fees if we do not z:
<he event that your check is
you may be requited to make su

order. If you do not pay cen:

6. PARRING. soved parking is provided, a sepatate addendum will be required.
‘Otherwise, parking is on x “rst available basis. The provisions of Paragraphs 3, 16 and 24
-f this Lease apply to your cathe wece.

 
 
  

 

7. UTILITIES. on vil be sesponsible for payment for utilities as set forth in the
tility Addendum; for each at)". <.: which you are responsible for payment, you will pay related
deposits and any charge covices on such utilities. You roust not allow utilities to be
casconmected — including cis ua fox net paying your bills — until the lease term or renewal
wastod ends. Utilities may ‘7 for normal household purposes and must not be wasted, If

gut electricity is ever in ‘i ast use only battery-operated lighting. If any utilities are sub
“netered for the Apartment: ¥ way such billings promptly. If the billing company requires us
ro pay your bills, we will acid nd of such bills to your tent and treat such amounts as additional
~ent for all purposes, inckudis2 :. 2+ possession of your Apartment for nonpayment.

   
   
  
   
  

   
   
  
  

8. INSURAN.
sersonal possessions. “Y¥c1 :
~yater damage, and the Li
slairns by us and others fine
negligence. Without suct: i
2 Casualty Loss which spevific. vs:

"3 SABETY. The Landlord does riot catry any insurance on your
-sd to obtain your own insurance for losses due to theft, fire,
dd be aware that such insurance protects you personally from
cients and guests) for damages and lost rent resulting from your
sou may be petsonally liable to pay such claims. See Paragraph
cvtriimum Hability insurance coverage required by the resident.

 

   

 

engeaa I have reviewed ec“ - co: to abide by the tetms of Paragraph 42 of the Lease
“oe” concerning Smoke/Cir2 |’... i> and Fenant’s requitement to obtain Liability Insurance
“overage of $100,000. .

 
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 15 of 30

9, CONDITIC

 
   

¥ THE APARTMENT AND ALTERATIONS. You accept
the Apartment, fixtures, anv ure as is, except for conditions materially affecting the life, health
or safety of ordinary persoas. "You will be given a Move-In Inspection Form on or before move-in.
Within seven (7} days after :nove-in, you must note on the Move-In Inspection Form all defects ot
damage and retum the form to our representative. If you fail to timely return the form, everything in
the Apartment will be considee:d to be in a clean, safe, and good working condition. The Apartment
will be made available to you in 2 condition permitting habitation, with reasonable safety.

 

 

Your Must use custcirary diisence ift muintain aining the 7 ‘Apattmentan ndnots ‘damaging or littering

the common areas. Unless autt-ocized by statute or by us in writing, you must not performiany repairs,
carpeting, electrical changes, cr “itheewise alter our property. We do permit a reasonable number of
small nail holes for hanging pi-virzs on sheetrock walls and in grooves of wood-pancled walls, unless
our rules state otherwise, f sex furniture, Resident-owned or leased washing machines, alarm
systems, ot lock changes, ecditcns, or re-keying is permitted unless statutorily allowed or we have
consented in advance in wnua,. \’ou may install a satellite dish or antenna provided you sign our
satellite dish or antenna lease 2cdendum which complies with reasonable restrictions allowed by
federal law. You agree aot te #i{ex, * damage, or remove our property, inclading alarm systems, smoke
detectors, furniture, telephi: ,
rove in, we will supply light buins fot fixtures we furnish, including exterior fixtures operared fram
inside the Apartment. Fos «: «3 you reside in the Apartment, you will replace light bulbs at your
expense with bulbs of the 327+. 2 and wattage. Your improvements to the Apartment (whether or
not we consent) become our s we agree otherwise in writing,

   
 
    

Z

a

  

 
 
  
 
 

 

    
  

10. MULTIPLE &
severally liable for all Lease ob
all Residents are considerena ec
constitute notice to all Rend
Occupant (including repair meg

2! DENTS OR OCCUPANTS, Each Resident is ‘jointly and
tons. If you or any guest or Occupant violates the Lease or rules,
2 violated the Lease. Our requests and notices to any Resident
; and Occupants. Notices and requests from any Resident or
sts and entry permissions) constitute notice from all Residents. In
eviction suits, each Resident js cn geared the agent of all other Residents in the Apartment for service
of process. Security deposir vs. wc and deduction itemizations of multiple Residents will comply
with Paragraphs 40 and 41. ‘¥<1.> sotice to vacate must be signed by all Residents or it will nor be
considered valid.

 

  
 

11. COMMU
comply with any written apart.
our property. Our rules are c:
tules effective immediarcly if

   

YY POLICTES OR RULES, You and all guests and Occupants must
a. mules and community policies, including instructions: for care of
-ed part of this Lease. We may make reasonable changes to written
v2 iN Writing and distributed to Residents.

 
   
   
  
   
  

 

 

12. LIMITA
your private use muse be s
receptacles i in accordance

iS ih] CONDUCT. The Apartment and other areas reserved for
ui, Trash must be disposed of at least weekly in appropriate
i ordinances and our rules and regulations. Passageways may be
used only for entry or exit. Wii. coatainets are prohibited in all common areas. No baby carriages,
tricycles, bicycles or other articles o¢ personal property may be stored, deposited, allowed or permitted
on the patios or balconies of the inilding, of passageways, parking areas, courts, sidewalks, lawns or
other areas of the Aparcns nezcunigy. You, your Occupants, or guests may not, anywhere in the
Apartment Community: f
written approval; (b) cock
any kind of business fincind

ies or outside; or (c) solicit business or contributions. Conducting
care services) in your Apartment or in che Aparrment Community

ndles or use kerosene lamps or kerosene heaters withour prior.

 
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 16 of 30

My Ssev’

   
 
   
   

is prohibited — except that +11
is permissible if customer:
Apartment for business pr
the conduct of furniture mo
You will be Hable to us for

business conducted “at home” by computer, mail, or telephone
patients, or other business associates do not come to your
We may regulate: (1) the use of patios, balconies, and porches; (2)
anc. delivery persons; and (3) recreational activities in common areas.
coused by you or any guests of Occupants.

We may exciude tora « + Apartment Community guests or others who, in our sole judgment,
have violated the law, violirs: ‘ease or any Apartment Community rules, or disturb other
residents, neighbors, Visite « Laridlotd’s répfesentatives, employees or agents. We may-also”
exclude from any outside : ‘ieaon area a person who refuses to show photo identification or
refuses to identify himeeif "as a resident or as an Occupant or guest of a specific resident in
the Community.

   
  
   

 
 
 
   
   
 
   
   

13. PROBED
engage in the following ec:
threatening the rights, corto
enmployees) in or near the
manufacturing, delivering, :
substance or dime parer:
prohibited by state law;
possessing, without prop
may alarm others; (i) storis.
telecommunications; (k} bs
our reputation by making 0 ll
is unlawful or which consvivt> > ~:stment (whether sexual or directed to or against any person based
on that person’s protectec oa:

INDUCT. You and your Occupants and/or guests may oor
:° (a) behaving in a loud or obnoxious manner; (6) disturbing ar
with, safety, or convenience of others (including our agents and
sent Community; (c) disrupting our business operations; (d)
siz With intent to deliver, or otherwise possessing a controlled
engaging in or threatening violence; (f} possessing a weapon
ig a firearm in the Apartment Community; (h) displaying or
“gun, knife, or other weapon in the common area in a way that
ig in closets having gas appliances; (j) tampering with utilines or
zardous materials into the Apartrnent Community; or (1) injuring
llegations against us to others; (m) engaging in any conduct which

  

    

 

iw any family member, agent, employcc, guest or invitce to loiter
riders, landings, stairs, lawns, parking areas, entrances, garage,
zp all doors leading from and into the Apartment closed at all
se all such doors in the event of a violation of this provision.

You must not perc 2.
oz play in the elevators, lov:
basement or roof areas. }
times, and we reserve the

  
  
 
 

  

 

 

 

You may not make or pec. v <Hsturbing noises that unreasonably interfere with the rights,
comforts or convenience of .: 5 eaants. You must keep the volume of any radio, television or
musical instrument in the 0-1. 4°... sufficiently low at all times so as not to disturb other tenants in

 

the Apartment Commun. “wy mot conduct or permit any vocal or instrumental practice or

instruction that disuarb3 ure isos.

 

  

14. AINEMY OR ANIMALS, No animals (including mammals, reptles,
rodents and insects) sxe wlu:-. even temporarily, anywhere in the Apartment or Aparcrment
Community unless we hav “-avived in writing. If we allow an animal, you must sign a separate
fnimal Addendum and pz. cdl reme.

  

   

 

  

 

If you are:
aid your disability, 3 and y:

    

and have a service dog, certified as being specially tained to
.¢..° atch cettification, you may choose to have the service dog reside
is your Apartment, wail -. the grounds of the Apartment complex or enter any building or
facility on the Aparime Ee. ‘We will also authorize a service animal, other than a day, for a
disabled person upon writ::.. - ~.¢ and a satisfactory statement of need for accommodation. We
may tequire a written stater. x: i’ cx a qualified professional verifying the need for the service animal.

 

 

  
  

 
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 17 of 30

15.

 

You must not tced stray or wild animals in the Apartment Community.

RECREATI CHAVA, FACILITIES. ' All persons using any recreational, facilities of

the Apartment Community cv so at their own risk and sole responsibility. We do not assume
responsibility for any accident o icjazy in connection with such use. We are not liable for failure to
operate the swimming poo! or sey other recreational facility provided, and we reserve the right to

--— - -- —H. -—.close all-or-any_portion.of:

 

 

be entitled to a reduction &
agree to comply with and
employees, invitees and gue
repardinp the access to, an
with and/or cause your des!

  
  
    
  

‘F pour aight to use such facilities is interrupted or discontinued: You
< cause your designated Occupant(s) and their respective agents,
+ comply with all rules, regulations and procedures adopted by us
ty, use and operation of, recreational facilities. Failure to comply
-iccupant(s) and their respective agents, employees, invitees and

guests to comply with all such ries, regulations and procedures shall be a material breach of this

ASC.

16.

unassigned parking may be use!
basis. We reserve the right to
parking at any time after th
identification of valid ve
beginning of the Lease T:
time, No representation is rm
that the present number of s

You and your desizn
guests must observe all y
authorities. Parking of veh. hicks
tracks, buses, or cornmercia!
written permission. Motgicyc
driving on grass or the plac
parking areas are for use <
vehicle that does not corny: !y
risk and expense. The repau
‘enpines anywhere within tie
specific area for such purpore
your designated Occupants’ chic
terminacon of this Lease
violation of the terms cf
material breach of the ters

We may have unantic .
vehicle is unauthorized os ih

t

PARKING. [! » maintain unassigned parking for which no charge is made, the
by you ona first come first served, non-exclusive, No-reservation
soles for the use of all parking; to place limitations upon use of
ining of the term of this Lease; to issue patking stickers for
nstitute a reasonable charge for such use at any time after the
: ig coake changes in the rules, regulations and charges from time to
. thet sufficient garage or parking space is available for all residents or
aces will always be available.

   
   
 
 
  
  
  

 

   

 

ae ~ceupant(s) and/or their respective agents, employecs, invitees and
« ates and regulations as posted or indicated by us and/or local
inex than designated parking areas is prohibited. No boats, trailers,
o will be permitted on the parking lots, or driveways without prior
cat be parked in aréas designated for motorcycles. Parking and/or
‘ of any type of vehicle on a patio or balcony is prohibiced. The
:operly tagged, functioning and authorized motor vehicles. Any
che foregoing provisions will be towed away ac the vehicle awner’s
‘aaiavenance, washing and/or testing of motor vehicles and/or their
arttaeat Community is strictly prohibited unless we designate a
aptee to remove or cause to be removed any of your vehicles, or
3, from the parking areas promptly upon the expiration or
t to possession of any Apartment(s}). The parking of vehicles in
thereby tequiring the vehicles to be cowed, will constitute a
ase,

 
 
  
  
   
   
  
  
 
   

 

 

  

zd or Megally parked vehicles towed under an appropriate stanute. A
packed in the Apartment Community if it:

  
 
 
   
   

nis condition rendering it inoperable;

ot has wheel(s) missing;

or no current inspection sticker;

i ox Oecupant who has surrendered or abandoned the Apartment;

has a flat tise o
is on jacks, {7
has no civ
belongs to x

:ational. facilities atany_time in our sole discretion, and you will nor

 
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 18 of 30

 
   

(e) handicap space without the legally required handicap insignia;

® blocks another -ehicle from exiting;

(® is parked in. a tire lane or designated “no parking” area;

(h) is parked i in @ space marked for other resident(s) or unit(s), or the vehicle blocks or
occupies more se space;

{i) is parked on s, sidewalk, or patio; or

(i) blocks garare door entrances or garbage trucks from access to a dumpster.

 
   
 
 

 

 

You hereby itrevocnis'; constitute and “appoint-us-as-your -attorney-in-fact-to-remove-any
vehicle parked in violation of tis ease, parking rules or regulations and to store the vehicle, at your
cost and expense, in such place 2ces as we, in our sole discretion, may deem proper, or to dispose
of the vehicle in the manner p d by applicable law. A lien for the costs and expenses of towing
and storing a vehicle may } orced by us (or our agent) in the manner and to the extent provided
under applicable law. Yon indemnify and hold us harmless from claims and all costs and
expenses incurred, includin e in not limited to reasonable attorney’s fees, resulting from the towing
of motor vehicles belongi: yan, your designated Occupant(s) and/or their respective agents,
employees, invitees or gucs %.

       
  
 

ae

17, STORAGE SPACSS, In the event that we provide you with a storage space, external
to the Apartment, at any tien. ducing the Lease Term, you understand thar we are providing such
storage space gratuitousty. “ocr use of any storage space is subject to the terms of this Lease, any
signed Storage Space Adc: ad any applicable Apartment Community rules and ‘regulations.
Mechanical rooms, equipimes: electrical rooms and meter tooms are nat designated storage
areas and items discovered 's ¢!::7> sparas will be removed and disposed of by the !andlord.

  
   

     

 

&,

   
   
   
  
 

18 DRILAY G8 oC UUPANCY, If occupancy is or will be delayed for construction,
tepairs, cleaning, or a prev. -at’s holding over, we are responsible for the delay only to the
extent provided by hw. Th. si will remain in force subject to: (a) abatement of rent on a daily
basis during delay; and fo} vou is¢hc to terminate as set forth below. Termination notice must be in
writing, After terminatio ate entitled only co refund of deposit(s) and any prepaid, unearned
vent. Rent abatement or le “~iation does not apply if delay is for cleaning or repairs that do not
prevent you from occupy: * sartment, such cleaning or repairs do not materially affect the life,
Aealth or saleny of ordinary, az, and habitation is possible with reasonable safety.

 

    

ou with possession of the Apartment, you may terminate, cancel,
¢ when the Apartment is ready for occupancy (the time at which
we are ready to deliver pos. ta you) but not later.

   
  
  

19 PAYMENTS.
selated addenda is an indepand
received first to any of your .
checks or money orders :
due upon our demand.

“You agreement to pay all sums duc under this Lease Contract or
covenant. At our option and without notice, we may apply money
id obligations, chen to curtent rent — regardless of notations on
ss of when the obligations arose. All sums other than rent are

 

 
 

20, LOCES ANT iD’ _ASTOES, Keyed lock(s) will be re-keyed after the prior resident
moves out. The re-keyig icone either before you move in or, if the Apartment has a keyless
deadbolt on each exterior Coes, +y-chin ten (20) days after you move in.

   
  

 

 
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 19 of 30

ea! . Seger!

Lockouts. In the evear chat you are locked out of the Apartment during Landlord’s normal
business hours, Landlord wii, if you personally present yourself and have a government-issued ID
acceptable to Landlord, provide secess to the Apartment ot provide a key. The “emergency” key shall
not be given to a person whi = not named on the Lease Contract as a Resident or Occupant. In the
event that you are locked owt 3! che Apartment after Landlord’s normal business hours, you should
contact a locksmith to gain access to the Apartment. If you or your locksmith changes the lock, you
must provide a key to Landlorc on the following day. You will pay, in advance, for all costs (if any)

-- ——-- ——--— - -—_ -associated-with any lockour serr:ce,

  

 

     

   

hehe el

 

   
 

‘epaies, Etc. You must pay for all repairs or replacements arising
cily devices by you or your family, Occupants, or guests during your
1 0 pay in advance iff (a) we notify you within a reasonable time after

chaz thirey (30) days delinquent in reimbursing us for repairing or
replacing a security device ‘vizich was misused or damaged by you, your guest ot an Occupant or; (b)
if you have requested that vz < 2s, install, change or re-key the same security device during the thirty
(30) days preceding your requc. and we have complied with your request. If you fail to return keys
at the termination of your tur. ¥, you will be responsible for te-keying charges for all locks.

Paying for Re-keyine,
from misuse or damnape to sec
occupancy. You may bs requ!
your tequest that you ate i

 

 
 
 

 

   

21. REIMBURSSSTENT, You must promptly reimburse us for loss, damage,
government fines, or costs ci :cuairs or service in the Apartment Community due to a violation of
the Lease or rules, imprope: --:, or cegligence by you or your guests or Occupants. We are not liable
for — and you must pay for -- -zpairs, replacement costs, and damage to che following if occurring
during the Lease Term ez sez! period: (a) damage to doors, windows, or screens; (b) damage frum
windows ot doors left open; -:<' (¢) damage from wastewater stoppages caused by improper objects
in lines exclusively serving yvix.« Apnitrnent, unless the above-listed damage is due to our negligence.
‘We may require papments.oo ame, including advance payment of repairs for which you 3 are lable.
Delay in demanding surns you: ove is not a waiver,

  

 

  
  

 

22, RELEASE © a" STDENT. You may terminate this Lease upon sixty (60) days
written notice and upos ive. of a termination fee which is equal to the sum of one month rent.
Unless you are entitled to terau ace “eth Lease under any provision of Maryland law, Paragraphs 3, 27,
28 or as set forth above, you.‘ not be released from this Lease for any reason — including but not
kimited to voluntary os invokir.xy school withdrawal or transfer, voluntary job transfer, marriage,
separation, divorce, recon: a, ot loss of co-Residents.

 

 
  
  
 

 

 
  

23. EARLY ii
tent, late charges and da:nay:

-CHO'T. You will be liable to us for all damages we suffer including
o the Apartment if your

 
 
  

un mave-out notice as required in Paragraph 3;
1 paying rent in full for the entire Lease Term or renewal period;
‘rand because of your default; or

{a} fail eo give viz!
(b} move owt win
(c) = move curay

(a) are jedicin sly -

 

SESIDENT. You will be in default if:

 

24. DEBAUET

{a) you do nor pay cent ur other arnounts that you owe;
(b) you or ary 2uz%i *1 Wceupant violates this Lease, Apartment Community rules, or fire,
safety, heaton, .:. ccominal laws, regardless of whether an arrest or conviction occurs;

 

 

ab

 
wee LO the Apartraex:: Community's grounds.

Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 20 of 30

 

 
   

a Neg
(c) 1: Apartment;
Gl you give smico:eoc: of false information in a rental application;
(e) you of any upant is arrested, convicted, or given deferred adjudication for a

  
  
  
 
 

criminal off volving actual or potential physical harm to a person, or involving
possession, 7. sture, or delivery of a controlled substance, marijuana, of drug
paraphernall a any state statute; and/or

(f) any illegal di: . paraphernalia are found in your Apartment or on your person while

4
c

  
 
  

Eviction. Li you ace is te
written notice to vacate in «
are Not required to prowicen 2

all, we may seek to end your right of occupancy by giving you a
-¢ with Maryland law and local county and city ordinances. We
“non-payment of rent, and we may procced to institute eviction

wade

   
    
 
 
  
  

proceedings at any Girne pois ciiat 3 everdue. Notice may be by (a) regular mail; (b) certified mail,
retum receipt requested; ( (ec) val delivery to any Resident; (d) personal delivery at the Apartment .

to any Occupant over sixte cts old; or (e) affixing the notice to the outside of the Apartment’s
main entry door. Terrsinzic” °* your possesyion rights or subsequent re-letting does not release you
from lability of your Lease ob/ir2ztions, subject to your and our duties to mitigate damages as provided
by this Lease or by apolicarle ia. Adter giving notice to vacate or filing an eviction suit, we may still
accept rent or other sums dus i allowed under applicable state or local law; the filing or acceptance
does not waive or diminisi: a2: “zr of eviction, or any other contractual or statutory right. Accepting
raoney at any time does oct -“a.ve our rights to damages; past or future rent or other sums; or to
continue with eviction proces: iy

 

   
   
  

 

Holdover, You cr a: Dceupant, invitee, or guest must not hold over beyond the date
contained in your move-nut 2 or ong notice to vacate (or beyond a different date agreed to by
the parties in writing). [fF 2! aceurs, then: (a) holdover rent is due in advance on a daily basis
and may become deliny Sout notice or demand; (b) rent for the holdover period will be
increased by twenty-ftv: 25.0%) over the then-existing rent, without notice; (c) you will be
Hable to us for any and ail . resulting from the effect of your holdover causing a new resident
to be unable to occupy the vueat because of your holdover; and (d) we may bring an action for
eviction and for damage ‘caance with the Maryland Real Property Code or applicable county
or city ordinances,

 
 
   
   
   
  
 
  

 

 

av report uapaid amounts to credit agencies. If you default and
i’ Oy emounts stated on any attached Rental Concession Addendum to
szvirs, i addition to other sums due. Such rental discounts, if any, were
-s with all reatal obligations under this Lease and with the terms of
_ ox 2s otherwise provided by law. Upon your default, we have all
se cermination. In the event that we obtain the service of an
inst you in connection with any breach by you of any of the
, you covenant and agree to pay us reasonable attorney's fees,
: « 2y special process server employed by us, and all other additional
: > court of teibunal of competent jurisdiction may award. Unless a
-;vu, sentitnental or personal-injury damages, the prevailing party may
4 onety attorneys’ fees and all other litigation costs. All unpaid amounts

“ear interest at the rate of eighteen percent (18.0%) per annum. You
ac fst Lf pou fail to pay all sums due within ten (10) days after we mail

Other Remedies.
move out early, you will o«
be rental discounts or 2!
conditional upon your :
tne Rental Concession Ad:
other legal remedies, inc!
attorney and take leza!
serms ot conditions of
phas all court costs, the co:
costs that may be incurse<|
party is seeking exemplary.
recover from the non-p:
after termination of your +
must pay all collection :

   
  
   
  

   

 
 
 
   

  
 
 
 
 
  
  

 

 

8

 
--——~ -—--- —- --—~ immediate right.to; cleanup,

Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 21 of 30

‘oe od
youa letter demanding paymerir and stating that collection agency fees will be added if you do not pay
all sums by that deadline. ;

24, SURRENIDL 4
Apasctment when all Apartnen:

AND JUDICIAL EVICTION. You have sutrendered the
and access devices have been turned in to the Landlord..,

 

 

Surrender and jacicas: ..-rction end your right of possession for all purposes and gives us the

    

 

   
 

lettin the Apartment. [f the Apartment is surrendered-or you are
trment, any property left in the Apartment shall be considered
af by the Landlord.

deductions; and remove aror
judicially evicted from the A;a
abandoned and may be diss

&

 

25. CONTACT. aL LIEN AND PROPERTY LEFT IN APARTMENT. Once
this Lease is terminated fy action of the parties or operation of law, and all property therein is
abandoned, all property in che «oarrment is (unless not permitted or exempt under state law) subject
to a contracmual lien to secure ‘neat of delinquent rent, as provided by the Real Property Article of
the Annotated Code of Marana.

 
 
  

Removal Adter arvender or Eviction. To the extent permitted by law, we or law
officers may remove all pxcucrty remaining in the Apartment or in common areas (including any
vehicles you or any Ciccutran! 2: guest owns of uses) if you are judicially evicted or if you surrender
the Apartment.

  

 

  

26. MILPPARY AUS. Under the following circumstances, you may terminate the
Lease by giving us writtes: no." “Termination Notice”) if you:

(a) enter indy “un! cy service” as that term is defined in 50 USCS Appx § 511; or
(b) tecers teria” ctdevs for a change of permanent station or to deploy with a military

unit, oF as “nvicual in support of a military operation, for a period of not less
than $O days, 2:

 
  

(©) receive mijitet, ordess for a permanent change of station:

  
  

 

~ \ucavion in the continental United States to a location outside the
wal United States; or

@ Som

fi} « ‘oration id a State outside the continental United States to any location

The Termination Ness. is <ffective 30 days after the first date on which che next rental
payment is due and paya')!= cae date on which the notice is delivered. You must furnish us either
a copy of the official pertvarcs. change-of-station orders or a deployment letter or order. Military
permission for base housing ce mot constimute a permanent change-of-station order. After move-
out, you are entitled to retuzn <..» our security deposit less lawful deductions. The release of a Resident
under this military clanze leas
orders and such Resident's ep. 1. or legal dependents, but not any remaining co-Residents.

 

 

wo

evepairs in, and re-let the Apartment; determine any security deposit

 
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 22 of 30

 

27. DEATH, IN CAPACITATION OR LEGAL DISABILITY. Upon your death (or

my one or more persons comp: ing the residcnss hereunder), the Lease shall auromatically terminate.
it ao interest in the Lease, the leasehold estate created hereby or the

administrators or assigns by will, intestacy, gift or grant. If the Lease
vath, the termination of the Lease shall nor relieve vour estate from
: outstanding obligations under the Lease, nor for the paymem for
nent during che administration of the estate until the apactment is
ste-or-invitees,inéluding-any-temaining-persoas-identified-as

 

 

tis understcod and agreed 1:
apartment will pass to your
is termmated by virtue of you
responsibiliry for payment of
the use and occupancy of the quar

aciually-vaeated-by-all ceeusces
residenrs herein.

 

 
 
  
 

 

 

iGHTS. If someone requests information about you or your
governmental, or business purposes, we may provide such
ase and/or a commonly recognized subpoena.

28. DISCLOS!
sental history for leo enor:
information if we receive a wer

   
 
 
   
 
 

29, REQUEST!
to send a notice or reque
it must be signed and in wei
explosion, overflowing se
Any of out written notes

PAIRS, AMD MALFUNCTIONS, Ifyou or any occupant needs
vanmple, for repairs, installations, services, or security related mateers,
fo our designated representative (excepr in case of fire, smoke, gus,
wicontollable running water, electrical shorts, or crime in progress).
: your oral request do aot constitute a written request from'you.

mene Ss

 

 

30. ESPONSIBILITIES. We will act with customary diligence to:
° (a)
(b)

()

easonably clean, subject to Paragraph 9;
oS, » fresities, furnimare, hots water, heating and A ue Cc equipment

 

th
santauion oo laa howsing and
{cd} make all rear.c tie repairs, subject to your obligation to pay for damages for which

 

you are lighle

 

AUDA WHEN SY VaNTER, IF you or any guest or Occupant is present, then
repairers, servicers, contractois. cur representatives, employees or other persons listed in (b) below
may peacefully enter the Apart ae wtat ceasanable times for the purposes listed in (b) below. If nobody
is in the Apartment, such persons may enter peace fully and at reasonable times by duplicate or master

key (or by breaking a windcrw i other means when necessary in emergencics} ift

 

 

 

fa) written maurice of ‘hie entry is Ieft in a conspicuous place in the Apartment immediately
after the entre: 2 ,

 

 
 

(b) entry Is for: ranonding to your request; making repairs or replacements, esnmatng
\ repair or vefirltsaing costs; performing pest control, doing preventive maintenance;
changing tun isting ot teplacng smoke-detector batteries; retrieving unrerurned

   

tools, caulnrins ot appliances leaving notices; delivering, installing, reconnecting, OF
rLiv ces, Purnitase, equipment, or security devices: removing oF re skeying

  
 

 

replacir ne

  
 

unauthor neiy devices; Jnspecting when Immediate danger to person or
propetty i : sal Suspected owns Ee pessons to enter as you authorized a venue
rental ap

2 seaucl: OL

 
Case 1:20-cv-03772-GLR Document 1-1' Filed 12/29/20 Page 23 of 30

Sk aot : Neg’ :

2" nove-out or vacate notice has been given); showing Apartment to
ectors for the limited purpose of determining housing and fire
ance by us and to lenders, appraisers, contractors, prospective
vance agents; or in connection with inspection, response to, or
eny citation for any alleged housing code violation.

Residents (alt
govermment ix
ordinarice cot:
buyers, or is
compliance

 

 
 
  

 

(c) We may ener une Apartment after due notice to you and without reasonable objection

during business

 

“ours, Except in the event of an_emetgency, affecting the health, _

 

 

  

of the Landlord or any tenant or any property” thereat we-will
provid: at leasr sventy-four (24) hours advance written notice of our intent to enter
for the above wurposes. We may enter: the Apartment immediately without notice
under the foliow-c.g circumstances: an emergency situation; when we have good cause
to believe you zvy have damaged the Apartment; if we reasonably believe you are in
violation of state or county laws; to stop excessive or unreasonable noise that
is distarbing : iet enjoyment of other residents; to remove health or safety hazards
or; to deal wic +c respond to any situation which is of immediate threat or danger a
the health ¥ of ‘welface of our residents or their property, an animal, or our
Aparimen: Cur. -nunity and your Apartment.

safely, GF sve

 

 

 
  
 
  
 

 

' x
'

(d) You are dee 23 bave given us permission to enter your Apartment in connection
with any requert ‘or secvices, maintenance, or repairs or to respond to housing code
complaints. “is. agcee to cooperate fully in providing us access to your Apartment

for the sume scout delay or interference.

  

32. MISCE! wt val 5. Vou subsaitted an application to us to induce us to ‘execute
this Lease. In the ever tax... cf the representations in your application are found to be misleading,
incorrect or uate, we gh bars sight to treat such misleading, incorrect or untrue representation
as a breach of this 1 ".i-.arwe nor any of our representatives have made any oral promises,
representations, or a This Lease, executed addenda, and published rules and regulations
are the entite apreemon het rou and us. Our representatives (including Landlord’s personnel,
employees, and agents) have... ~athority to waive, amend, or terminate this Lease or any part of it
unless in writing, and neo avin. uty co make promises, representations, or apreements that ‘impose
security duties or other obE sume on us of our representatives unless in writing. No action or
omission of out xeptes . wil be considered a waiver of any subsequent violation, default, or
tine or place of performance ug noe enforcing or belatedly enforcing written notice requirements,
rental due dates, acceiezatori, 321.5, of other rights is not a wavier under any circumstances. '! Except
when notice or demand iced by statate, you waive any notice and demand for performance
from us if you detault. ice to of from our employees constitutes notice to or from us. Any
person giving a notice under: Lease should retain a copy of the memo, letter or fax that was given.
Fax signatures are binding s must be signed. Notices may not be given by email. |

}

  
  

 

SORRELL

 

 

 

    
 
   
  
  

 

  

 

Exercising one sumer. ili not constitute an election or waiver of other remedies. | Unless
peohibited by law of th sc ccice insurance policies, insurance subrogation is waived by alk parties.
All remedies ate cumulative. — emp oyes, agent, or management company is personally liable for

any of our contraciaal, sta OL on ¢ obligations merely by virme of acting on our behalf. “his
Lease binds subsequei: ‘either an invalid clause nor the omission of initials on any page
invalidates this Lease, AN rc Jes aed documents may be in English and, at our sole option, in any

  

11

 
“tenit increases. At any time re

Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 24 of 30

janguape that you read or spe"

   
  
 

 

employees, agents, and mix:
future recorded mortgage
where the Apartment is loca:

33. RENT TRICE

imcreases are allowed before :
the same as the initia} re

 

34 MOVE-OU?
advarice written move-out act > 7
lability for the full tern of theo {sas

‘: igtaph 3), except under the military clause (Paragraph 27).
COMPLY WITH EACH OF THE FOLLOWING:

‘Term if you move our ¢ :
MOVE-OUT NOTICE ML:

 

(a) Your rot
and will nett...
{b) Your moveec oon
Tet ort

 

However, if 2

for move-ount o:
other requirer.cu

YOUR NOTICE !S

THE ABOVE. Please use ci.

 

from our representative
give you the sane advance a0:

 

35. MOVER
and we both agree in ¥
ends unless all rent for ih

 

by law from applying any << :.
 sidents, guests, and Occupants must vacate the Apartment on or
iJ in the notice
~oacts forwarding address,

supposed to move out, Al!
before the vacate (BE s
Service, in writing, eac

 

36.  CLIAINT SS
including doors, windecws,
carports, and storage rooms

provided. Ifyou do not nea
charges for cleaning cagz7is

 

  

 

is, wear or soiling that occur: 14

37. MOWE-C
days prior to your speci
aew address, you have «i

   
 
  

 

 
  
  
  

wabie changes may be made to: apartment “tules.

 

  
  

 

  

 

 

 

 
  

om)
ey

 

 

niyT oe

eas’ mt

All provisions regarding our non-liability and non-duty apply to our

isnt companies. This Lease is subordinate or superior to existing and
sdex’s option. All Lease obligations must be performed in the county

SES AND LEASE CONTRACT CHANGES.
ie i Lease Term ends. Ali terms and conditions of renewal 'shall be

1 me
No rent’

as may_be otherwise agreed to by you and us and except for lawful |

 

ETCE, Before moving out, you must give our representative
provided below. Your move-out aatice will not release you from
& or any renewal term. You will still be liable for the entire | case
YOUR

. cofice must be in writing. Oral move-out notices will not be necepred

ais your Lease. ‘

itice saust aot terminate the Lease sooner than the end of che Lease
eziod,

€-ut notice is received on the first day of a month, it will suffice

the last day of the month of intended move-out, provided: thar all

“3 above are met,

sdtten move-out form. You must obtain written acknowledgement
‘s saceived your move-out notice. If we terminate the Lease, we must
“2 ~imiess you are in default.

HACEBUBES, The move-out date cannot be changed unless you
“ou vail not move out before the Lease Term or renewal period
vase Term or renewal period is paid in full. You are prohibited
; deposit to rent. You will not stay beyond the date you are

 
  
  

¥

‘to vacate. You must give us and the U.S: Postal

SGN MOVEOUT, You must thoroughly clean the Apattmet,

‘ture, bathrooms, kitchen appliances, patios, balconies, garages,
‘oa reust follow move-out cleaning instructions if they have been
sly, you will be liable for reasonable cleaning charges — including
ius, furniture, walls, etc. that are soiled beyond normal wear (1 har
“vit nepligence, carelessness, accident, or abusc). “

 

t a
SiSPECTION, If you notify us by certified mail at least fifteen (15)
“Out t.date of: your intention to move, the date of the move, and your

9 be present during our inspection of the Apartment (unless you

Oo be

120

 
 

Case 1:20-cv-03772-GLR Document 1-1' Filed 12/2920 Page 25 of 30

Fe ne ne en CF eee

 

 
   
 

have been evicted, ejected, of eve abandoned the Apartment). Our representative : has no abthority
vo bind of limit us regarding tions for repairs, damages or charges. Any statements or estimates
by out representatives of us axe subject to correction, modification, or approval / disapprow: al before
final refunding or accounting,

  

ik

GSIT DEDUCTIONS AND OTHER CHARGES. You will
8,1 applicable: unpaid rent; unpaid utilities; un-relmbursed; service
charges; repairs or damages car A by neglizence, carclessness, accident, or abuse, including stickers

38. SECURITY

be liable for the following ci

   

 

seratches;tears burrs ste tepproved-holes; replacement cost, of oar propers y-thrat wis tbr
attached to the Apartment and raussing; replacing dead or missing smoke detector barter! Jutilines
for repairs or cleaning: ed keys; missing or burned-out light bulbs; removing or ré-keving
unauthorized security de: aldtre systems; agreed te-letting charges; removing illegally parked
vehicles; or expenses « waved in out lawful removal of an animal or in any valid éviction

proceeding against you, plus rc. unable attorneys’ fees, court costs, and filing fees actually paid: and
other sums due under

  
  
 
  
 
 

  

 

\ i .
narges for replacing all keys and access devices provided at move-in
to rerum them on or before your actual move-out date; and fb} a fe-

You will be Rabie tor
or duzing your tenancy if you si
letting fee if you have wiedacie

 
  
 

ABE raph 2 it D4, '

 

39. SECU:

 

“POSIT RETURN, We will mail you your security deposit; ‘refund,
plus accrued interest as lo under Maryland law (less lawful deductions of any unpaid-renr or
damages) and an itemized acces ating of any deductions by first class mail to your last known address
no later than forty-five (45) cus ufter termmation of your tenancy unless statutes provide othenvise,

 

   

 

NOTIBICATION 0.7 YOUR RIGHTS REGARDING SECURITY DEPOSITS
Under Maryland Cade 8-203. 1:

  

: have the following rights:

   

 

(a) The scourity dc cat ar aay portion of it may be withheld for unpaid reni, damage due
to breach of lease ot for damuy > oy you og your family, agents, employees, guests of invitees in excess
of ordinary wear and tear t: Apartment, common areas, Major appliance, and furnishing: owned
by us.

   
   

(b) You hav at to be present when we or cur agént inspects the Aparrment rr)
order to determine if an vas done to the Apartment, if you notity us by certified mailiof your
intention to move, the dae oo roving, and your new address. 1 i

{c) Your no Ag a move: out inspection in our presence must be fuenished | te
us by certified mail at lez (13) days prior to the date you move.

fd} Upon receipr ur vous notice to move, we will natify you by certified mail of the time
and date the Aparimenios to ( mispected. '

{e) The insirzction shall occur within five days before or five days after the date Gf

moving as designate

 

eaay

 

 

   
 
 
  

 

 

I

   
 
 

 

ny

“your own aad others® safecy and security, especially in the usc of
‘locks, keyless bolting devices, window latches, and other safety or
ake cvery effort to follow che Security Guidelines found in this fecase.

‘
'

40, RESID: FETY ANG PROPERTY LOSS. You and all Oecupel apts an sl
guests must exercise duc cdi
smoke detectors, keyed

security devices. You sere

 

 

1
f
{
4 }
! i
i
!
!

 

 
dead batteryor report 7

So
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 26 of 30

 

!
i
i
i
i
}
1

    
 
  

Smoke Detectors, %\ . will furnish smoke detectors as required by statute, and we (vill lust
thera and provide works ‘es when you first take possession. For as long as you reside i in the
Apartment, you must par for +.ul replace dead or missing batteries at your expense. A h ard-avired

packup has been insted cxtent you ure responsible, electrical service ro your Apartment must
must immediately report smoke detector malfunctions TO Us.
‘le smoke detectors. [f you damage or disable a smoke detector ow
vattery without replacing it with a working battery or fail to replace

8 £0 Us, you may | be liable to us for all amouars authorized by

   
 

  
 
 

 

Fy you remove a smoke « deve

 

 

statate, plus actual Gar
waitcr. Such action will be
terminate this Lease and obta'y aosscssion of the Apartment.

 
 
 

|
da matenal, non-remedial default under this Lease entitling us to

{
: 1
i
i
!
!

ne sonal oreperty placed in the leased premises, storage room oF in any
+ vay place appurtenant thereto, shall be az the sole risk of the Resident
iad Owner shall t i NO eVENT be Hable. for the loss, destructian, thet
cy uD
[NOT PROVIDE ANY INSURANCE. OF ANY. TYPE. ON
Ty OF THE RESIDENT. FURTHER, THAT! T TT
seiaod : YG OBTAIN, AT ITS OWN EXPENSE, MINIMUM
LIABILIYY DNSUF JVERAGE OF $100,000. THE RESIDENT MUST ‘ALSO
KEEP THE RECOUIE _TINSURA NCE ACTIVE DURING THEIR ENTIRE
RESIDENCE ANT iA COPY OF THE UP TO DATE INSURANCE BINDER
we Bet _THE RESIDENT MUST LIST OWNER AS
ARTY” GN SAID INSURANCE BINDER.

Casualty Loss. Al
other portion af said bu
of the parties owning th:
or damage to suth property &:
THAT THE OWNS
ANY PERSONAL

   

   
  
 
   
  
 
     
  
 
 
 
  
 
 
  
 
   

 

  

 

 

t
i
PMal 911 oy immediately call local medical, emergency, fire. or police
smolce, or suspected ceiminal activicy or other emergency involving
“+ contact our representative, You will not treat any of our security
‘i wanrany of security, or as a guarantee against crime or of feduced
orovitied by lav, we are not lable to you or any guests of Occupa ats
fo Cran oF property caused by criminal conduct of other yc  sOHS,
> vandalisn, or other crimes, We are not obligated to furnish security
sii ity gates or fences, or other forms of security unless requived by
» guest is, affected by crime, you must make a written report te
jaw-enforcement agency, You must also furnish us wich rhe

Ont NuMbeL Upon request, |

imminent harm. You s
measures as an expe
risk of crime. Unles
for mjury, dangage, or lo:
inchading theft, burglary,
personnel, security light
statute. If you are, av eny
our representative ars!
law-enforcement agence

 

 

 

 
  
 

OE BE

i

 

Salicitation,

nee set per mitted in the building and/or the aparrmert proje ct.
vou are solicited, you » :

che management office imenediately.

  

41. ORIGi Ag. 7D ATTACHMENTS, This Lease has been executed in mu hipte
originals, with original ot + — one for you and one or more for us. Our miles and Aparament
Community pohcies, if any. ou ached to the Lease and given to you at signing, When al Mawe-
in Inspection Porm is werent... bers you and we should retain a copy.

 

   

i anomeys fees forany ‘loss;-damage;-or- -fines-from-fite-: smokepor—

 
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 27 of 30

42. LOCA!
vith the laws of Mary
may be modified by an
Apartment Community
Lease, the conflicting tert
is attached to this Leu:
included herein, this 1

 

-to-inelude-any-such-righes
supersede and contra over

   
  
 
  
 
 

“ID ORDINANCES. It is the intent of the parties to comply
a iocal county and municipal ordinances. The terms of this Lease

  

adum which conforms to the laws of the jurisdiction in which this

“#1¥ thece is any conflict in the terms of that addendum and this
1t other addendum shall control. [n the event no other addendum
‘cee! laws or ordinances provide additional rights or remedies not
ieci by reference to such local laws and ordinances to incorporate
azein. Itis the intent of the parties to have this Lease consuued

 

provisions of this Lease are +> 1d to be unenforceable or void, then you and we agree that such

wnenforceable lease win
arovisions of this °

 

enforceable to reflect the wie

43. SUBOE
future recorded mesi;
underlying ground Jews.
Premises, and to any
extensions thereof,
the part of Tenant sha

shall within three (31 day. of.

morigapee or trustee «
mortgage or deed of
‘Tenant, this Lease s
Lease is dated prior te os:
ace conveyed, Or acy»
sale under a movigare

   
 
   
   

 

y
i

 

Landlord of purcha
srunchaser as Landlora.
3f Tenant (which app
ach 3 instrument or icin
contained herein.

 

     
  

44, LAT
at all times during th
County, of municip
constraction, use, or ¢

4s, TEE
you are responsible tox
all State and County m<:

 

  

 

(2) Keep tlic cs.

(b)

waste, ina clean

 

 
  
  

 

  

 
 

 

  

vial be disregarded by the court, and the remaming enforceable

: enforceable and binding on both you and us and will be

Uthe par rties,

 

4.2 SORMMENT. This Lease is subordinate to all current and

este shall be subject and subordinate at all times to the lien of any
ves o¢ deeds of teust now or hereafter placed by Landlord upon the

‘o be made thereunder, and to ail renewals, replacements and
2 shall be self-operative, and no further instrument or act on
effecrpate such subordination. In confirmation thereof,;Tenant

  

“vest execute such estoppel certificates as may be requested. Any

trist may clect that this Lease shall have priority over its
stiication of such election by such mortgagee or trustee to
nority over such mortgage or deed of trust whether this
a ne da ace of such mortgage or deed of trust. If the Premises
- S200 a t for the foreclosure of the Premises, or if the power of
xercised, then Tenant, upon request, shall attorn to the new
fore teelosnee or sale and recognize such new Landlord OE
ant hereby appoints Landlord to be the atterney-sn fact
aad coupled with an interest) to execute and deliver any
au vad oa behalf of and in the name of Tenant for the purposes

 

 

 

ANTY, The Landlord expressly warrants habitability and thac
ii caraply with all applicable provisions of any Federal, State,
epulations, of otdinance governing the maintenance,
apartment and the property of which it is a part.

 

DLUETIES, In addition to the other terms of this Lease,
bal i bland ons imposed upon you by applicable prov isions of
raguiations and ordinances, and in particular:

 

itenear and sandeary;

elling unit all rubbish, garbage, and other organic and flammable

s-herein, and-the-provision of -such-laws- or ordinances-shall-
“yyusge of this Lease to the extent they are in conflict. [fF any of the
f
'

Case 1:20-cv-03772-GLR .Document 1-1° Filed 12/29/20 Page 28 of 30 ;

(c) Keep all phir. 1u fixtures clean and sanitary;

’
(

(d} Properly use ce’ -sperate ali electrical and plumbing fixtures;
“on you have permitted to enter the premises from willfully or
svatging, impairing or removing any pact of the structure or dwelling

 

* (e} Preveni any
wantonly destroying, defacin

  

 

 

 

    
  

 

 

 

 

 
 

, unit or the facilities, equisauc:. . - uppaztenances thereto, nor engaging in any such activity yourself | t
ne —(i)— —Coraph: 5 — yal “covenants_and_rules. imposed_ by_ the Landlord which | presente ae
the property and persons of ths Landlord, other tenants or other person;
| .
(g) Refrain vrore fering with the sights of other tenants to peacefully enjoy the use
and occupancy of the prescencs a [
° ‘ ! ‘ apt
ify
fh) Prowide tc ra copy of the key necessary to gain access to the premises if !
iocks have been added, x! ped by you from the date of this Lease.
i
i ;
46. EBQUE 2RLVIDED BY LANDLORD. The Landlord shall provide the |.
following to the Tenant {icersy «+ ovided are checked): i: |
Ohear O air-conditioning i
Ewater [Rot water : se
Estove/as - fiishwasher : | "|
: by
a4. . 4 | | i
Sashes Garver fit
Ci dehurnich 2 garbage disposal
t |
Oethes 0 ou) ether: uh
lig
: ' tt
! : Had.
47, OTHERS QBS PROVIDED BY LANDLORD: The Landlord shall provide | | i,t
. the following additional ser St | iy

Aeeash: ah Rape Uétound maintenance

Cyeiainiain fix~ sos, furniture, hot water, heating and A/C equipment

, } :
i

4
Bicep COMTI. . aTeas reasonably clean. i |
py

t
i
',
{
in
Jt
!
i

Dether

‘
f
O other -

48. - Pursuant ta Mary land Real Property Code Section s 208. i,

         

+ 16

{
‘
|
:
i
'

 
 

 

 

 

 

 

 

 

 

 

   
 
 

 

  
    

 

 

 

 
 

 

 

 

 

  

 

 

 

 

 

 

 

 

t
i
Case 1:20-cv-03772-GLR Document 1-1' Filed 12/29/20 Page 29 7 30 i
{i 1
1
.
i fy i }
| : hE LG '
| i it fy t
: ey
iat '
: | yy :
: : hha :
* i $ Jtct ‘
i Ds :
(15 Solely because (oc lenant or tenant’s agent has fled a good faith writrea complaint. oy!
complaints, with the lancllerd o» vith any public agency or agencies against the landlord: 1 Els. ,
. ; . ° i ‘ ipa i
: ‘ phoug
: i | rT tl!
5 . : “ : i
(2) Solely because the nt or the tenant's agent has filed a lawsuit, or lawsuits, agatust the | | a
: i ih
landlord; or ; ! fei
% : yoy
(3) Solely because the (eosatis a member or organizer of any tenants’ of ganization. : ot pos
° | : :
t Lo :
40 REINS Bn wy Ken escrow_is.ategal acon thatmay bc brovgir by Wows t ar a
Landlord fails to repair danger is conditions in the apartment or apartment complex. This s degal pak
action allows you to pay femt inte an account maintained by the court, instead of to the Landlord, until ioe
ws : pb
the conditions are repaired. » ragrt escrow court can be used to fix conditions in the renrl housitig i
that are of a serious danger | J an your occupants life, health or safety, such as lack of heat, liehir Ho
electricity oy ranning wafer, of adequate sewage disposal, rodent infestation, structural piefects oan
chat create a serious of subate: i threar to your safety, or any condition that is a health or‘fire hazard. ho
, ‘ iy
« we EER PEA OY td
50, EMERGHNE.* COMPACT INFORMATION, In the event of an emergency He
affecting the health, safety, or-veuare of any tenant of any property thereof, you may call the followin | if!
iii
24-hour telephone mumbur/answaring service é ph
- | 1
, ot ;
, , Lo [! |
‘ii
benwinny [11h
You are legally bound by dus ‘“\partmem Lease Contract. Read this document carefully before signing. F
g 4 i . ft Aulty s signed. : ‘ ;
dans) i if].
ei
. ; |
a ——— |i)
ay : i i |
[. “ ~ i 1 {*
nee : \ : v| :
Resident) { |
ee ae i 1 ,
me i iti
Residend | [i
i i i
po TA
(Resident) 1
pos
i : :
a L '
! ‘ yi ‘
po I
if
po ‘|
oS ii
\ oh
iho
. | if
! id
. ‘al
: bo J
~ 1 1 i
19 1 ai
1 é i ” ;
to \
I 1
x : Y !
I
Case 1:20-cv-03772-GLR Document 1-1 Filed 12/29/20 Page 30 of 30

2.0212 Gw “2 ew!As PG,
OCB HPS RS my 4G LE
"OF 221 pJas Cupra IVT, Sahn -9G7 -

       

oe

     

So-06801 LpOsaY

0 é " é} $ ale | ooo}

OUT Gw’gzewA\PQ
INNOWY Seas ets0g pone Th OTe nad mon noe
oe ERY fi efTb BTS TOOU Oboo gene 271A
Od NOLONINSYM
Olvd HOVLISCd 's'n

\
‘

=

l
a
